Title: From George Washington to Jonathan Trumbull, Sr., 13 October 1775
From: Washington, George
To: Trumbull, Jonathan Sr.

 

Sir
Camp at Cambridge Octr 13th 1775.

Your favor of the 9th inst. has been duly received.
The Fleet mentioned in mine of the 6th instant has been seen standing N.N.E. so that we presume it is destined against some town of this Province or New Hampshire, or possibly gone to Quebec—A Gentleman of character here from Canada assures me he will meet with no opposition there—I am sorry other avocations will deprive me of the pleasure of seeing you in Camp at the proposed Conference. I hope upon some other occasion you will do us the favor of a visit. I shall be happy in every opportunity to manifest my Respect and Regard for the Governor of Connecticut.
No occurrence of any consequence in either Camp since my last.
In my last letter from the Congress it is mentioned, that the Armed Vessels of Connecticut will be sent on a special service with which you are acquainted—In your next you will please to inform me whether they may be expected to proceed in that Enterprize. Two will proceed from hence with all expedition—Govr Cooke informs me he can give us no assistance in it. I am with much respect and esteem Your Honor’s most obedient and very humble Servant

George Washington

